DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/21/2020 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 28, 29, 32, 35, 36, 39, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (20130226591) in view of Berus (20130111408).
As to claim 1, AHN (Figs. 1-5) discloses a method (method for input control [0040,0041]) comprising: 
providing for operation of a device in a locked state (device initially operates in locked mode with display and many sensors turned off [0043,0076,0077,0102]); 

determining the unlocking input type of the unlocking user input (determines that the unlock command was a voice command of “Hi, Galaxy” in order to unlock the device [0077,0104-0106]); 
in response to receiving the unlocking user input, transitioning a state of the device from the locked state to an unlocked state (lock state is released in step 930 after the unlock command “Hi, Galaxy” is confirmed [0077,0106]); and 
in the unlocked state, responding to subsequent inputs of the unlocking input type, and precluding responsiveness to other inputs of at least one other input type that is not of the unlocking input type (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
AHN does not expressly disclose defining at least two unlocking user inputs having different input types, the respective input types of at least the two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device.
Berus discloses defining at least two unlocking user inputs having different input types, the respective input types of at least the two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device (user input include a key press, touch contact, audio/voice input, hand/facial gestures and movements which individually or in any combination may be used to unlock the device [0028]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have defined multiple unlock input types as taught by Berus in the AHN. The suggestion/motivation would have been to increase the utility of the device unlock process [0002].
As to claim 32, AHN (Figs. 1-5) discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (electronic device such as mobile phone includes processors/controllers which run coded instructions stored in memory to unlock [0015,0036,0114,0115]), cause the apparatus to at least: 
provide for operation of a device in a locked state (device initially operates in locked mode with display and many sensors turned off [0043,0076,0077,0102]); 
receive an unlocking user input indicative of an unlock operation (user provides unlock voice command “Hi, Galaxy” [0077,0104,0106]); 
determine the unlocking input type of the unlocking user input (determines that the unlock command was a voice command of “Hi, Galaxy” in order to unlock the device [0077,0104-0106]); 
in response to receiving the unlocking user input, transition a state of the device from the locked state to an unlocked state (user provides unlock voice command “Hi, Galaxy” [0077,0104,0106]); and 
in the unlocked state, respond to subsequent inputs of the unlocking input type, and preclude responsiveness to other inputs of at least one other input type that is not of the unlocking input type (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
AHN does not expressly disclose defining at least two unlocking user inputs having different input types, the respective input types of at least the two unlocking user inputs 
Berus discloses defining at least two unlocking user inputs having different input types, the respective input types of at least the two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device (user input include a key press, touch contact, audio/voice input, hand/facial gestures and movements which individually or in any combination may be used to unlock the device [0028]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have defined multiple unlock input types as taught by Berus in the device of AHN. The suggestion/motivation would have been to increase the utility of the device unlock process [0002].
As to claim 39, AHN (Figs. 1-5) discloses a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions (electronic device such as mobile phone includes processors/controllers which run coded instructions stored in non-transitory memory to unlock [0015,0036,0114,0115]) to: 
provide for operation of a device in a locked state (device initially operates in locked mode with display and many sensors turned off [0043,0076,0077,0102]); 
receive an unlocking user input indicative of an unlock operation (user provides unlock voice command “Hi, Galaxy” [0077,0104,0106]); 

in response to receiving the unlocking user input, transition a state of the device from the locked state to an unlocked state (user provides unlock voice command “Hi, Galaxy” [0077,0104,0106]); and 
in the unlocked state, respond to subsequent inputs of the unlocking input type, and preclude responsiveness to other inputs of at least one other input type that is not of the unlocking input type (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
AHN does not expressly disclose defining at least two unlocking user inputs having different input types, the respective input types of at least the two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device.
Berus discloses defining at least two unlocking user inputs having different input types, the respective input types of at least the two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device (user input include a key press, touch contact, audio/voice input, hand/facial gestures and movements which individually or in any combination may be used to unlock the device [0028]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have defined multiple unlock input types as taught by Berus in the device of AHN. The suggestion/motivation would have been to increase the utility of the device unlock process [0002].
claim 28, AHN (Figs. 1-5) discloses the unlocking user input is the audio input, and wherein in the unlocked state, responsiveness to touch input is precluded (voice input unlock is allowed while other inputs are locked so only voice input is allowed to unlock the device while touch is precluded [0041,0043]).
As to claim 29, AHN (Figs. 1-5) discloses the unlocking user input is the audio input, and wherein in the unlocked state, responsiveness to motion input is precluded (only voice input unlock is allowed while other inputs are locked so only voice input is allowed to unlock the device while motion is precluded [0041,0043,0076]).
As to claim 35, AHN (Figs. 1-5) discloses the unlocking user input is the audio input, and wherein in the unlocked state, responsiveness to touch input is precluded (voice input unlock is allowed while other inputs are locked so only voice input is allowed to unlock the device while touch is precluded [0041,0043]).
As to claim 36, AHN (Figs. 1-5) discloses the unlocking user input is the audio input, and wherein in the unlocked state, responsiveness to motion input is precluded (only voice input unlock is allowed while other inputs are locked so only voice input is allowed to unlock the device while motion is precluded [0041,0043,0076]).
As to claim 42, AHN (Figs. 1-5) discloses the unlocking user input is the audio input, and wherein in the unlocked state, responsiveness to touch input is precluded (voice input unlock is allowed while other inputs are locked so only voice input is allowed to unlock the device while touch is precluded [0041,0043]).
As to claim 43, AHN (Figs. 1-5) discloses the unlocking user input is the audio input, and wherein in the unlocked state, responsiveness to motion type input is precluded (only voice input unlock is allowed while other inputs are locked so only voice input is allowed to unlock the device while motion is precluded [0041,0043,0076]).
claim 45, AHN (Figs. 1-5) discloses in the unlocked state, further precluding responsiveness to other inputs of all other input type that is not of the unlocking input type (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (20130226591) in view of Berus (20130111408) and Demuynck (20100008523).
As to claim 26, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the motion input, and responsiveness to audio input is precluded.
Demuynck (Figs. 4A-4B) discloses receiving a motion user input, and responsively precluding audio input (when the device detects a rotation of the device, audio input transducer such as microphones are disabled [0023]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled audio input based on motion as taught by Demuynck in the device of Ahn. The suggestion/motivation would have been to adjust components based on mode of usage enhancing the user experience [0003] while decreasing power usage by disabling unneeded components.
As to claim 33, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the motion input, and responsiveness to audio input is precluded.
Demuynck (Figs. 4A-4B) discloses receiving a motion user input, and responsively precluding audio input (when the device detects a rotation of the device, audio input transducer such as microphones are disabled [0023]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled audio input based on motion as taught by Demuynck in the device of Ahn. The suggestion/motivation would have been to adjust components based on mode of usage enhancing the user experience [0003] while decreasing power usage by disabling unneeded components.
As to claim 40, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the motion input, and responsiveness to audio input is precluded.
Demuynck (Figs. 4A-4B) discloses receiving a motion type user input, and responsively precluding audio input (when the device detects a rotation of the device, audio input transducer such as microphones are disabled [0023]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled audio input based on motion as taught by Demuynck in the device of Ahn.
Claims 27, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (20130226591) in view of Berus (20130111408) and Katz (20120211656).
As to claim 27, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the motion input, and responsiveness to touch input is precluded.
Katz (Fig. 2) discloses receiving a motion user input, and responsively precluding touch input (the motion of the device approaching a user’s face indicating a phone call or motion of placing the device in a bag causes the touchscreen to be disabled [0012,0013,0027]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled touch based on approaching a user’s face as taught by Katz in the device of Ahn. The suggestion/motivation would have been to save power and prevent accidental inputs [0012].
As to claim 34, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the motion input, and responsiveness to touch input is precluded.
Katz (Fig. 2) discloses receiving a motion user input, and responsively precluding touch input (the motion of the device approaching a user’s face indicating a phone call or motion of placing the device in a bag causes the touchscreen to be disabled [0012,0013,0027]).
Katz in the device of Ahn. The suggestion/motivation would have been to save power and prevent accidental inputs [0012].
As to claim 41, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the motion input, and responsiveness to touch input is precluded.
Katz (Fig. 2) discloses receiving a motion type user input, and responsively precluding touch input (the motion of the device approaching a user’s face indicating a phone call or motion of placing the device in a bag causes the touchscreen to be disabled [0012,0013,0027]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled touch based on approaching a user’s face as taught by Katz in the device of Ahn. The suggestion/motivation would have been to save power and prevent accidental inputs [0012].
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over AHN (20130226591) in view of Berus (20130111408) and Yoo (20100001967).
As to claim 30, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the touch input, and responsiveness to touch input is precluded.
Yoo (Figs. 1-15) discloses receiving a touch input, and responsively precluding touch input (user touch input at 130b unlocks access to apps 211-214 while maintaining a touch lock and thus preventing/precluding touch input on the portion of the touchscreen outside the icon area [0057-0059]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have prevented a portion of the touch after an initial touch as taught by Yoo in the device of Ahn. The suggestion/motivation would have been to provide quick easy access to a minimal user chosen set of applications such as for emergencies while securing the remaining device content.
Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (20130226591) in view of Berus (20130111408) and Perek (20130231755).
As to claim 31, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the touch input, and responsiveness to motion input is precluded.
Perek (Figs. 1-13) discloses the user input is a touch input, and responsiveness to motion input is precluded (upon determining that a touch input is a typing input, accelerometers detecting motion are disabled [0081]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled accelerometers after typing input is detected as Perek in the device of Ahn. The suggestion/motivation would have been to increase device functionality without adversely affecting user experience [0009].
As to claim 38, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is the touch input, and responsiveness to motion input is precluded.
Perek (Figs. 1-13) discloses the user input is a touch input, and responsiveness to motion input is precluded (upon determining that a touch input is a typing input, accelerometers detecting motion are disabled [0081]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have disabled accelerometers after typing input is detected as taught by Perek in the device of Ahn. The suggestion/motivation would have been to increase device functionality without adversely affecting user experience [0009].
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over AHN (20130226591) in view of Berus (20130111408) and Huijser (EP 15157120.5; 20180246591 used for citations).
As to claim 37, Ahn discloses an unlocking user input and wherein in the unlocked state, responsiveness to a second input is precluded (after voice unlock in step 930, inputs other than voice remain locked so only voice input is allowed while others are precluded [0041,0043,0077,0106]).
Ahn does not expressly disclose the user input is a touch input, and responsiveness to audio input is precluded.
Huijser discloses receiving a touch input, and responsively precluding audio input (user tap or contact detection mutes the microphone [0103]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have prevented a portion of the touch after an initial touch as taught by Huijser in the device of Ahn. The suggestion/motivation would have been to prevent unwanted inputs when interacting with the device while improving user functionality [0007,0103].

Response to Arguments
Applicant's arguments with respect to newly amended claims 1, 32, and 39 and claims dependent thereon have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628          

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628